Exhibit 10.1

AMENDMENT NO. 3

This AMENDMENT NO. 3 (the “Amendment”) dated as of October 31, 2014 (the
“Effective Date”) is among CARBO Ceramics Inc., a Delaware corporation (the
“Borrower”), the Lenders (as defined below) and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”), as swing line lender (the “Swing Line Lender”), and as issuing lender
(in such capacity, the “Issuing Lender”) for such Lenders.

RECITALS

A. The Borrower is party to that certain Credit Agreement dated as of
January 29, 2010, among the Borrower, the lenders party thereto from time to
time (the “Lenders”), the Administrative Agent, the Swing Line Lender, and the
Issuing Lender (as may be amended, restated or otherwise modified from time to
time, the “Credit Agreement”).

B. The Borrower, the Lenders, the Administrative Agent, the Swing Line Lender,
and the Issuing Lender wish to, subject to the terms and conditions of this
Amendment, (i) increase the aggregate Revolving Commitments under, and as
defined in, the Credit Agreement, and (ii) extend the Maturity Date under, and
as defined in, the Credit Agreement, in each case, as provided herein.

THEREFORE, the Borrower, the Lenders, the Administrative Agent, the Swing Line
Lender, and the Issuing Lender hereby agree as follows:

Section 1. Defined Terms. As used in this Amendment, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
“hereof,” “herein,” and “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular provision of this Amendment. The term “including” means “including,
without limitation.” Paragraph headings have been inserted in this Amendment as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

Section 3. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions:

 



--------------------------------------------------------------------------------

“Amendment No. 3 Effective Date” means October 31, 2014.

(b) Section 1.1 of the Credit Agreement is hereby amended by restating the
definition of “Maturity Date” in its entirety as follows:

“Maturity Date” means the earlier of (a) October 31, 2019 and (b) the earlier
termination in whole of the Revolving Commitments pursuant to Section 2.1(b)(i)
or Article 7.

(c) Section 1.1 of the Credit Agreement is hereby amended by restating the last
sentence of the definition of “Revolving Commitment” as follows:

The initial aggregate Revolving Commitment on the Amendment No. 3 Effective Date
is $100,000,000.

(d) Schedule II to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule II attached hereto.

Section 4. Borrower Representations and Warranties. The Borrower represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, as amended hereby, and the representations and warranties contained
in the other Credit Documents, are true and correct in all material respects on
and as of the Effective Date as if made on as and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date; (b) no Default has occurred
and is continuing; (c) the execution, delivery and performance of this Amendment
are within the corporate power and authority of the Borrower and have been duly
authorized by appropriate corporate and governing action and proceedings;
(d) this Amendment constitutes the legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) as of the Effective Date, (i) there are no Material Domestic Subsidiaries
and (ii) no Non-Material Domestic Subsidiary is required to be a Guarantor
pursuant to Section 5.6 of the Credit Agreement and (f) there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance, validity and
enforceability of this Amendment.

Section 5. Conditions to Effectiveness. This Amendment shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of:

(1) This Amendment duly and validly executed and delivered by duly authorized
officers of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender, and the Lenders;

 

2



--------------------------------------------------------------------------------

(2) a Note payable to the order of each Lender in the amount of its Revolving
Commitment duly and validly executed and delivered by a duly authorized officer
of the Borrower;

(3) a secretary’s certificate from the Borrower certifying the Borrower’s
authorizing resolutions and organizational documents;

(4) a certificate of good standing and existence for the Borrower in the state
in which the Borrower is organized, which certificate shall be dated a date not
earlier than thirty (30) days prior to Effective Date; and

(5) a legal opinion of outside counsel to the Borrower, in form and substance
reasonably acceptable to the Administrative Agent.

(b) No Default shall have occurred and be continuing as of the Effective Date.

(c) The representations and warranties in this Amendment shall be true and
correct.

(d) The Borrower shall have paid (i) to the Administrative Agent the fees
described in that certain Increase and Extension Fee Letter dated October 31,
2014 between the Borrower and the Administrative Agent and (ii) all other costs
and expenses which have been invoiced and are payable pursuant to Section 10.1
of the Credit Agreement.

Section 6. Acknowledgments and Agreements.

(b) The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.

(c) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Credit Documents. Nothing in this
Amendment shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Credit Documents, (ii) any of the agreements,
terms or conditions contained in any of the Credit Documents, (iii) any rights
or remedies of the Administrative Agent or any Lender with respect to the Credit
Documents or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Credit Documents.

(d) Each of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender and the Lenders does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower acknowledges and agrees that its liabilities and obligations under the
Credit Agreement, as amended hereby, are not impaired in any respect by this
Amendment.

(e) From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean such Credit Agreement and such Credit
Documents as amended by this Amendment.

 

3



--------------------------------------------------------------------------------

(f) This Amendment is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 8. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9. Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 10. Governing Law. This Amendment shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 11. USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the PATRIOT Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
PATRIOT Act.

Section 12. Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.

 

BORROWER: CARBO CERAMICS INC. By:  

/s/ Ernesto Bautista III

  Ernesto Bautista III   Vice President and Chief Financial Officer

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender

and Issuing Lender

By:  

/s/ Kristen Brockman

Name:   Kristen Brockman Title:   Vice President LENDERS: WELLS FARGO BANK,

NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Kristen Brockman

Name:   Kristen Brockman Title:   Vice President

Signature Page to Amendment No. 3



--------------------------------------------------------------------------------

SCHEDULE II

Commitments, Contact Information

 

ADMINISTRATIVE AGENT Wells Fargo Bank, National Association    Address:   

1700 Lincoln St., 5th Floor

Denver, CO 80209

MAC C7300-059

  

Attn:

Telephone:

Facsimile:

  

Wholesale Loan Servicing

(303) 863-5378

(303) 863-2729

   with a copy to:       Address:   

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

  

Attn:

Telephone:

Facsimile:

  

Kristen Brockman, Vice President

(713) 319-1954

(713) 739-1087

CREDIT PARTIES Borrower/Guarantors   

Address for Notices:

Energy Center II

575 N. Dairy Ashford Rd., Ste 300

Houston, TX 77079

   Attn:   

Ernesto Bautista III

Chief Financial Officer

  

Telephone:

Facsimile:

  

(281) 931-8884

(281) 931-8302

LENDERS Wells Fargo Bank, National Association    Address for Notices:      

1700 Lincoln St., 5th Floor

Denver, CO 80209

MAC C7300-059

Revolving Commitment:

$100,000,000

  

Attn:

Telephone:

Facsimile:

  

Wholesale Loan Servicing

(303) 863-5378

(303) 863-2729

   with a copy to:    Address:   

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

  

Attn:

Telephone:

Facsimile:

  

Kristen Brockman, Vice President

(713) 319-1954

(713) 739-1087